United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-956
Issued: August 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 20, 2014 appellant filed a timely application for review from an October 15,
2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) declining
her request for reconsideration. Because more than 180 days elapsed from August 20, 2012, the
date of the most recent merit decision, to the filing of this appeal, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 10, 2012 appellant, then a 55-year-old rural carrier associate, filed a
traumatic injury claim (Form CA-1) alleging that on that date, she was involved in a head-on car
collision in which she injured her right shoulder. Appellant’s supervisor checked a box
indicating that appellant had been injured in the performance of duty.
With her claim, appellant submitted two bills from Punxsutawney Area Hospital.
On July 11, 2012 OWCP advised appellant that the evidence submitted was insufficient
to establish her claim. It requested that she respond to its inquiries and submit a narrative
medical report from an attending physician including dates of examination and treatment, the
history and date of injury given to the physician, a detailed description of findings, results of all
x-ray and laboratory tests, a diagnosis and clinical course of treatment and an opinion based on
medical explanation as to how the claimed work incident caused or aggravated her claimed
injury.
Appellant responded on July 18, 2012. She noted that she informed the employing
establishment as soon as the car collision occurred and that she had been delivering mail along
her route on that day. Appellant stated that her elbow was hurt after the incident, and that it had
been x-rayed to ensure that there was no injury. She noted that there was no injury. Appellant
stated her understanding that it was the policy of the employing establishment that she be seen at
an emergency room following an accident.2
Appellant submitted unsigned discharge instructions dated February 10, 2012.
By decision dated August 20, 2012, OWCP denied appellant’s claim for compensation.
It found that she had not provided any medical evidence containing a medical diagnosis in
connection with the traumatic event of February 10, 2012. OWCP accepted that appellant was a
federal civilian employee who filed a timely claim, and that the evidence supported that the
traumatic incident occurred as described. The decision was sent to the address of record, listed
on her Form CA-1.
In a record of a telephone conversation dated June 14, 2013, appellant stated that she had
not received the denial letter of August 20, 2012, and asked to speak to a claims examiner.
Appellant submitted an x-ray report from Dr. Kamal Khalaf, a Board-certified
radiologist, dated February 10, 2012. Dr. Khalaf noted his impression that appellant’s left elbow
showed no evidence of fracture, dislocation or any bony abnormality. He stated that she had a
normal left elbow.

2

The regulations provide that in unusual or emergency circumstances OWCP may approve payment for medical
expenses incurred otherwise than as authorized in section 20 C.F.R. § 10.303. It may approve payment for medical
expenses incurred even if a CA-16 form authorizing medical treatment and expenses has not been issued and the
claim is subsequently denied; payment in such situations must be determined on a case-by-case basis. See C.L.,
Docket No. 14-5 (issued May 5, 2014).

2

In an emergency department report dated February 10, 2012, Dr. Timothy C. Simpson,
Board-certified in family medicine, noted that appellant had arrived with arm pain. On
examination of appellant’s elbow and forearm, he noted bone tenderness. Dr. Simpson noted
that appellant had undergone an x-ray of her right elbow, which appeared normal. He did not
provide a diagnosis.
On July 10, 2013 appellant requested reconsideration of OWCP’s August 20, 2012
decision. She noted that she had finally received a copy of the decision letter.
Appellant submitted an emergency room form consenting to emergency treatment dated
February 10, 2012. It noted that the reason for her visit was arm pain. Appellant resubmitted the
contemporaneous radiology report of Dr. Khalaf and the emergency department report of
Dr. Simpson. She also submitted a police report from the date of the incident.
By decision dated October 15, 2013, OWCP denied appellant’s request for
reconsideration. It stated that the additional medical evidence received and reviewed, including
the radiological report and the emergency room record of February 10, 2012 along with
appellant’s statement on reconsideration, were devoid of a diagnosis of a condition caused by the
incident of February 10, 2012.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.3 Section 10.608(b) of OWCP’s regulations
provide that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(3), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.4
The Board has found that evidence that repeats or duplicates evidence already in the case
record has no evidentiary value.5 The Board also has held that the submission of evidence which
does not address the particular issue involved does not constitute a basis for reopening a case.6
While the reopening of a case may be predicated solely on a legal premise not previously
considered, such reopening is not required where the legal contention does not have a reasonable
color of validity.7
3

20 C.F.R. § 10.606(b)(3); D.K., 59 ECAB 141, 146 (2007).

4

Id. at § 10.608(b); K.H., 59 ECAB 495, 499 (2008).

5

See Daniel Deparini, 44 ECAB 657, 659 (1993).

6

P.C., 58 ECAB 405, 412 (2007); Ronald A. Eldridge, 53 ECAB 218, 222 (2001); Alan G. Williams, 52 ECAB
180, 187 (2000).
7

Vincent Holmes, 53 ECAB 468, 472 (2002); Robert P. Mitchell, 52 ECAB 116, 119 (2000).

3

ANALYSIS
OWCP issued an August 20, 2012 decision denying appellant’s claim for compensation.
On July 10, 2013 appellant requested reconsideration of this decision.
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the claim.
In her July 10, 2013 request for reconsideration, appellant did not show that OWCP erroneously
applied or interpreted a specific point of law, or advance a new and relevant legal argument not
previously considered. Thus, she is not entitled to a review of the merits of her claim based on
the first and second above-noted requirements under section 10.606(b)(2).
The issue in this case is whether appellant has submitted sufficient medical evidence to
establish a diagnosis in connection with the traumatic incident of February 10, 2012. A claimant
may be entitled to a merit review by submitting new and relevant evidence, but appellant did not
submit any new and relevant evidence in this case. She submitted an x-ray report from
Dr. Khalaf that stated his impression of a normal left elbow. Appellant’s claim concerned pain
in her right shoulder and arm, and thus Dr. Khalaf’s report is not relevant. Dr. Simpson’s report
indicates that an x-ray was performed on her right elbow, but that it indicated her right elbow
was normal. This report does not contain any relevant evidence to establish that appellant
sustained a right shoulder or arm injury.
While this evidence was not previously of record, it is irrelevant to the grounds upon
which OWCP denied her claim. Appellant’s claim was denied because it lacked a firm medical
diagnosis of a condition connected to the February 10, 2012 employment incident. As the
reports of Drs. Khalaf and Simpson did not contain such diagnoses, they were not relevant and
thus insufficient to require a merit review of appellant’s claim.
Similarly, the police report was not relevant to the grounds upon which OWCP denied
her claim. The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for review of the merits
of her claim pursuant to 5 U.S.C. § 8128(a).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 15, 2013 is affirmed.
Issued: August 5, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

